NOT DESIGNATED FOR PUBLICATION

                                            No. 123,822

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                          ARCH ROOFING & RESTORATION CO. LLC,
                                       Appellant,

                                                  v.

                                          REYNA GARCIA,
                                            Appellee.


                                  MEMORANDUM OPINION

       Appeal from Johnson District Court; JAMES F. VANO, judge. Opinion filed March 18, 2022.
Reversed and remanded with directions.


       Stephanie B. Poyer, of Butler & Associates, P.A., of Topeka, for appellant.


       No appearance by appellee.


Before ISHERWOOD, P.J., GREEN and BRUNS, JJ.


       PER CURIAM: Arch Roofing & Restoration Co. LLC (Arch Roofing) appeals the
district court's finding that it lacked jurisdiction to consider a motion to revive a dormant
civil judgment filed during the COVID-19 pandemic. Based on the plain and
unambiguous language of Kansas Supreme Court Administrative Order 2020-PR-058,
effective May 27, 2020, we conclude that it suspended the statutory deadlines for filing
motions to revive dormant civil judgments. Thus, we reverse and remand this matter to
the district court with directions.




                                                   1
                                            FACTS

       On November 15, 2013, Arch Roofing obtained a default judgment against Reyna
Garcia. It is undisputed that the judgment entered against Garcia became dormant in
November 2018. Furthermore, it is undisputed that Arch Roofing did not file its motion
to revive the dormant judgment under K.S.A. 60-2404 until December 28, 2020.
However, at the time Arch Roofing filed its motion, Kansas Supreme Court
Administrative Order 2020-PR-058 was in effect and had suspended "[a]ll statutes of
limitation and statutory time standards or deadlines"—with limited exceptions—until
further notice due to the COVID-19 pandemic.


       During a hearing on February 2, 2021, the district court found that it lacked
jurisdiction to consider the motion to revive the judgment. Moreover, the district court
entered a journal entry on February 23, 2021, in which it explained its rationale for
finding that it lacked jurisdiction. Specifically, the district court determined that "[t]he
motion for revivor now before the Court was not filed until after the judgment had by
operation of law expired and become void." The district court then found that "[t]he
Supreme Court COVID stay order does not apply" and concluded that it "lacks further
jurisdiction to proceed."


                                          ANALYSIS

       The sole issue presented in this appeal is whether the district court has jurisdiction
to consider the motion to revive judgment filed by Arch Roofing. Here, the district court
used the generic term "jurisdiction" in its journal entry. Because there is no allegation
that the district court did not have personal jurisdiction over Garcia, we surmise that the
district court believed that it did not have subject matter jurisdiction to consider the
motion.



                                               2
       "'Subject matter jurisdiction is the power of the court to hear and decide a
particular type of action.'" In re Estate of Lentz, 312 Kan. 490, 496, 476 P.3d 1151
(2020). In considering whether subject matter jurisdiction exists, it is important to start
from the premise that Kansas district courts are courts of general jurisdiction. State v.
Matzke, 236 Kan. 833, 835, 696 P.2d 396 (1985). Likewise, it is important to recognize
that "[s]ubject matter jurisdiction is vested by statute." Kingsley v. Kansas Dept. of
Revenue, 288 Kan. 390, 395, 204 P.3d 562 (2009).


       Whether subject matter jurisdiction exists is a question of law over which we have
unlimited review. Via Christi Hospitals Wichita v. Kan-Pak, 310 Kan. 883, 889, 451 P.3d
459 (2019). Further, interpretation of statutes and court rules present a question of law
over which we have unlimited review. Nauheim v. City of Topeka, 309 Kan. 145, 149,
432 P.3d 647 (2019) (interpretation of statutes); Dawson v. BNSF Railway Co., 309 Kan.
446, 451, 437 P.3d 929 (2019) (interpretation of Kansas Supreme Court Rules). As such,
we must first attempt to determine the intent of the Kansas Legislature and the Kansas
Supreme Court based on the plain and unambiguous language of the statute and rule. See
Montgomery v. Saleh, 311 Kan. 649, 654-55, 466 P.3d 902 (2020).


       In Kansas, civil judgments have an initial lifespan of five years. K.S.A. 2020
Supp. 60-2403(a). Once five years have passed without execution on the judgment, "the
judgment, including court costs and fees therein shall become dormant . . . ." K.S.A. 2020
Supp. 60-2403(a)(1). Nevertheless, a judgment creditor may seek to revive the dormant
judgment by filing a motion "within two years after the date on which the judgment
became dormant" and "on the hearing thereof the [district] court shall enter an order of
revivor unless good cause to the contrary be shown . . . ." K.S.A. 60-2404.


       It is undisputed that under normal circumstances, the filing of Arch Roofing's
motion to revive its judgment against Garcia—which had become dormant by operation
of law in November 2018—would have been untimely. Nevertheless, Arch Roofing

                                              3
contends that the filing of its motion should be deemed timely in light of Kansas Supreme
Court Administrative Order 2020-PR-058. As discussed above, this administrative
order—which was authorized by K.S.A. 2020 Supp. 20-172—provided, in relevant part:
"All . . . statutory . . . deadlines applying to the conduct or processing of judicial
proceedings are suspended . . . ."


       We recognize that there are several exceptions to the administrative order, but
there is no argument that these exceptions are material to the issue presented in this case.
In particular, we find that nothing in the plain and unambiguous language of the order
makes an exception for the filing of motions to revive civil judgments under K.S.A. 60-
2404. Likewise, we find nothing in the record to suggest that the Johnson County District
Court exempted this case from the administrative order. Instead, it appears from the
record that the district court recognized that that the administrative order was in effect at
the time Arch Roofing filed its motion to revive the dormant judgment and simply found
that it did not apply under these circumstances.


       Accordingly, we find that the plain and unambiguous of the administrative order
had suspended the statutory deadline under K.S.A. 60-2404 at the time that Arch Roofing
filed its motion to revive its dormant judgment against Garcia. We also find that the
judgment was not "void" at the time Arch Roofing filed its motion but was simply
"dormant" or inactive under K.S.A. 2020 Supp. 60-2403(a)(1). As a result, we conclude
that the motion to revive judgment under K.S.A. 60-2404 was timely filed and the district
court has jurisdiction to consider the motion.


       We, therefore, reverse the district court's decision and we remand this matter to the
district court for consideration of the motion to revive judgment on the merits.


       Reversed and remanded with directions.


                                               4